297 So. 2d 825 (1974)
STATE of Florida ex rel. Arthur FALKNER, Relator,
v.
Honorable John R. BLANTON, Circuit Court Judge for the Eleventh Judicial Circuit in and for Dade County, Florida, Probate Division, Respondent.
No. 45101.
Supreme Court of Florida.
July 17, 1974.
Arthur Falkner, in pro. per.
Stuart Simon, County Atty., and Stanley B. Price, Asst. County Atty., for respondent.
PER CURIAM:
Upon consideration of the response now filed pursuant to the authority of Dubbin v. Capital National Bank, 254 So. 2d 199 (Fla. 1971), we remand the cause with directions that the trial judge immediately allow petitioner to represent himself in the probate proceedings, so long as only the petitioner remains the sole interested party therein.
It is so ordered.
ADKINS, C.J., and ROBERTS, BOYD, McCAIN and DEKLE, JJ., concur.